Adams, J.
— The question presented arises upon the construction of section 2975 of the Code. The garnishee is re*51quired not to pay any debt dne or thereafter to become due. As to the meaning of the words “debt due” there can be no doubt. The question is as to the' meaning of the words “ debt thereafter to become due.” The plaintiff contends that the word debt, as used, is not restricted to a debt then exist-. ing, but may also mean any debt which may thereafter originate. Rut a debt which has yet to originate cannot properly, we think, be said to be a debt which is to become due. Of such a debt nothing can- properly be predicated. The words “to become due” are set over against the word “due,” and like it are used to deseribe the word debt, which must mean a subsisting debt. Huntington v. Risdon, 43 Iowa, 517. We think that the court correctly refused to charge the garnishee for a debt which had no existence at the time of the garnishment.
Aeeirmed.